Citation Nr: 0413393	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel






REMAND

The veteran had active service from August 1986 to September 
1991.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1999 RO decision that denied service 
connection for diabetes mellitus.  On her substantive appeal 
form, filed in August 2000, the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO (i.e., a Travel 
Board hearing).  She later asked that a hearing be postponed.  
In March 2004, the Board sent correspondence to the veteran 
requesting clarification as to whether she still desired a 
Board hearing.  That same month, she informed the Board that 
she wanted a Travel Board hearing.  Under these 
circumstances, a Travel Board hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  In view of the foregoing, the 
case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
her appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


